DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Claims 1 and 11 have been amended and claims 23-27 have been added
Claims 1-17 and 21-27 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 11, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2013/0299371) in view of Wall-Andersen (US 4,260,057) in view of Adams (US 2012/0203230).

1, 6, 11, 23: Johansson discloses a packaging system 30 for an elongate tool comprising a distal end and a proximal end configured to be coupled to a surgical device, said packaging system comprising:

a segmented packaging body comprising:

a first distal section comprising a first boundary and a second boundary; a second distal section coupled to said first distal section at said first boundary with said first and second distal sections configured to receive the distal end of the elongate tool (fig. 1 also see figure below); and



    PNG
    media_image1.png
    306
    639
    media_image1.png
    Greyscale


a proximal section detachably coupled to said first distal section at said second boundary 42 with said proximal section configured to receive the proximal end of the elongate tool ([0057] also fig. 2a and 2c). 

Johansson fails to disclose a perforated attachment of the distal and proximal sections. Wall-Andersen teaches the packaging system of claim 1, wherein said segmented packaging body 10 further comprises a perforation 50 at said second boundary capable of facilitating detachment of a first distal section from a proximal section (col. 4, ll. 3-16; see fig. below). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the hinges of Johansson with the perforated lines of Wall-Andersen in order to assist in readily folding and releasing the lid from the body of the container.


    PNG
    media_image2.png
    467
    484
    media_image2.png
    Greyscale


It is noted that the hinges at each connecting section of Johansson are able to be substituted with the perforations of Wall-Andersen in order for easy removal by the user.

Johansson fails to disclose a curved bur. Adams teaches a surgical bur ([0005]; fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Johansson to include the surgical bur instrument of Adams in order to provide the desired tool needed. 

24: Johansson discloses the packaging system of claim 1, wherein each of said first and second distal sections comprise a boss configured to support said tool proximate said distal end to prevent contact of a head of said tool with said first and second distal sections when said tool is secured within said packaging body (see annotated figures of claim 1).

Claims 1-3, 6-9, 11-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2013/0299371) in view of Kuster (US 3,495,702) in view of Adams (US 2012/0203230).



a segmented packaging body comprising:

a first distal section comprising a first boundary and a second boundary; a second distal section coupled to said first distal section at said first boundary with said first and second distal sections configured to receive the distal end of the elongate tool (fig. 1 also see figure below); and


    PNG
    media_image3.png
    306
    639
    media_image3.png
    Greyscale


a proximal section detachably coupled to said first distal section at said second boundary 42 with said proximal section configured to receive the proximal end of the elongate tool ([0057] also fig. 2a and 2c). 

Johansson fails to disclose a perforated attachment of the distal and proximal sections. Kuster teaches the packaging system of claim 1, wherein said segmented packaging body further comprises a perforation 104/108 at said second boundary configured to facilitate detachment of said first distal section from said proximal section (fig. 1 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the hinges of Johansson with the perforated lines of Kuster in order to assist in readily folding and releasing the lid from the body of the container.



Johansson fails to disclose a curved bur. Adams teaches a surgical bur ([0005]; fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Johansson to include the surgical bur instrument of Adams in order to provide the desired tool needed. 

2: Johansson discloses the packing system of claim 1, wherein said second distal section is pivotally coupled to said first distal section such that said first and second distal sections provide a clamshell casing to the distal end of the elongate tool (fig. 3a, b).

3: Johansson discloses the packaging system of claim 1, wherein said proximal section is pivotally coupled to said first distal section at said second boundary (fig. 2c).

7: Johansson discloses the packaging system of claim 1, wherein said segmented packaging body further comprises a living hinge at said first and second boundaries ([0026], [0059] also figure above).

8: Johansson discloses the packaging system of claim 2, wherein said segmented packaging body further comprises:

a recess within one of said first and second distal sections; and

a protrusion on the other one of said first and second distal sections and configured to removably couple with said recess by interference fit to provide said clamshell casing to the distal end of the elongate tool ([0067] also see figure below).


    PNG
    media_image4.png
    306
    639
    media_image4.png
    Greyscale


9: Johansson disclose the packaging system of claim 8, wherein said second distal section comprises a finger grip 32b positioned outwardly from said first distal section with said finger grip configured to be grasped by a user to facilitate disengagement of said interference fit of said protrusion and said recess (fig. 3a).

11, 16, 17: Johansson discloses a packaging system for an elongate tool comprising a distal end and a proximal end configured to be coupled to a surgical device, said packaging device comprising:

a segmented packaging body comprising:

a first distal section comprising a primary surface having a first boundary and a second boundary, and a cavity within said primary surface;

a second distal section coupled to said first distal section at said first boundary and comprising a primary surface with said second distal section movable relative to said first distal section with at least one of said first and second distal sections configured to move between (see figure below):


    PNG
    media_image1.png
    306
    639
    media_image1.png
    Greyscale

a first configuration wherein said first and second distal sections are positioned in an abutting relationship such that the distal end of the elongate tool is encased within said first and second distal sections (fig. 3b); and

a second configuration wherein said first and second distal sections are positioned in a non-abutting relationship, thereby exposing a portion of the distal end of the elongate tool disposed within said first distal section (fig. 3a); 

a proximal section detachably coupled to said first distal section at said second boundary and comprising a cavity configured to receive the proximal end of the elongate tool ([0061] also fig. 1 also figure above); and

Johansson fails to disclose a perforated attachment of the distal and proximal sections. Kuster teaches the packaging system of claim 1, wherein a perforation 104 is configured to facilitate detachment of said first distal section from said proximal section (fig. 1 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the hinges of Johansson with the perforated lines of Kuster in order to assist in readily folding and releasing the lid from the body of the container.

Johansson fails to disclose a curved bur. Adams teaches a surgical bur ([0005]; fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify 

12: Johansson discloses the packaging system of claim 11, wherein, in said first configuration, said primary surfaces of said first and second distal sections are positioned in direct abutting relationship (fig. 1).

13: Johansson discloses the packaging system of claim 11, wherein, in said first configuration, the distal end of the elongate tool is disposed within said cavity of said first distal section and the proximal end of the elongate tool is disposed within said cavity of said proximal section (fig. 2a).

14: Johansson discloses the packaging system of claim 11, wherein said proximal section further comprises a primary surface 42 pivotally coupled to said primary surface of said first distal section at said second boundary such that said proximal section configured to move between:

a packaging configuration wherein the proximal end of the elongate tool is disposed within said cavity of said proximal section (fig. 2a); and

an installation configuration wherein the proximal end of the elongate tool is outside of said cavity of said proximal section (fig. 2c).

15: Johansson disclose the packaging system of claim 11, wherein said segmented packaging body further comprises a transition section 32c coupled to and positioned intermediate the first and second distal sections (fig. 1).

21: Johansson discloses the packaging system of claim 1, wherein said first distal section and said proximal section each comprise a cavity, wherein said cavity of said first distal section and said cavity of said proximal section are continuous (see annotated figure above claims 1 and 11).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2013/0299371) in view of Kuster (US 3,495,702) in view of Adams (US 2012/0203230) in view of Marcinkowski (US 8,783,459).

22: Johansson discloses the claimed invention as applied to claim 1 but fails to disclose cut outs. Marcinkowski teaches the packaging system of claim 1, further comprising cutouts (triangular section on opposing sides) disposed at opposing ends of said second boundary and configured to facilitate pivoting of said proximal section relative to said first distal section at said second boundary (fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Johansson to include the cut outs of Marcinoski in order to assist the user in both gripping and handling the product during use.

Claims 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansson (US 2013/0299371) in view of Kuster (US 3,495,702) in view of Adams (US 2012/0203230) in view of Feinberg (US 6,915,901).

25, 26: Johansson discloses the claimed invention as applied to claim 1 but fails to disclose an enclosed boss. Feinberg teaches the packaging system of claim 24, wherein said boss 142/342/639 is disposed within said cavity of the first section and extending form an outline defining the caivity for the tool (fig. 1, 6A, 9C). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Johansson to include the retaining bores of Feinberg in order to assist the existing cavity in securing the tool within.


Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 

Regarding the 103 rejection: The rejection has been updated to include the surgical bur of Adams to substitute for the tool found in Johansson. The ends of the surgical bur are able to fit snugly in the coupler sections of Johansson. 

The response to arguments submitted in the previous rejection are believed to be applicable to applicant’s current arguments. An alteration to the holder of Johansson also provides an alternative use for the single use container. The user has the option to expose the tool by bending or tearing away the encasement. Johansson consist of packaging used to hold sterile parts (drill bits) for various surgical procedures. The packaging includes a bendable section 42 used to disengage the bit from the holder and present it for use. Kuster teaches an article holder having a scored outer packaging that when torn, detaches an upper portion from a lower portion. Because both packaging systems of Johansson and Kuster protect sterile items for use, modifying the bendable portion of Johansson to include perforations would allow for the lower section to become detached and inform subsequent users of the packaging use.
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, interchanging the bendable portion of Johansson with the perforated portion of Kuster would produce the same result of allowing the held object to be accessed by the user. Having a perforated portion would not teach away from the intended use of the invention of Johansson. It would produce a modified use that would still allow the drill bits to be exposed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735